 

Exhibit 10.3

 

EXECUTION VERSION

 

THIRD REFINANCING TERM LOAN AMENDMENT AND AMENDMENT AND RESTATEMENT AGREEMENT

 

THIRD REFINANCING TERM LOAN AMENDMENT AND AMENDMENT AND RESTATEMENT AGREEMENT,
dated as of March 7, 2017 (this “Refinancing Amendment and Agreement”), in
respect of the Term Loan and Guaranty Agreement, dated as of April 23, 2013,
among Tower Automotive Holdings USA, LLC (the “Borrower”), Tower International,
Inc. (“Holdings”), Tower Automotive Holdings I, LLC, Tower Automotive Holdings
II(a), LLC, and the other Guarantors party thereto, the Lenders party thereto
and Citibank N.A., as administrative agent (the “Agent”) (as in effect
immediately prior to giving effect to this Refinancing Amendment and Agreement,
the “Loan Agreement”).

 

WHEREAS, the Borrower desires, pursuant to Section 2.22 of the Loan Agreement,
to obtain Refinancing Term Loans (the “Refinancing Term Loans”), the Net Cash
Proceeds of which shall be used to prepay in full all of the Loans (the
“Existing Term Loans”) outstanding under the Loan Agreement as of the ARCA
Effective Date (as defined below) (the “Refinancing”);

 

WHEREAS, the Refinancing Term Lenders (as defined below) have agreed to provide
such Refinancing Term Loans in accordance with the terms and conditions set
forth herein and in the Loan Agreement;

 

WHEREAS, each of Citigroup Global Markets Inc. (“CGMI”), JPMorgan Chase Bank,
N.A. (“JPMCB”), Wells Fargo Securities, LLC (“WFS”), Goldman Sachs Bank USA
(“Goldman Sachs”), BMO Capital Markets Corp. (“BMO”) and Citizens Bank, N.A.
(“Citizens”, and together with CGMI, JPMCB, WFS, Goldman Sachs and BMO, the
“Arrangers”) have agreed to act in the roles and pursuant to the titles set
forth in that certain engagement letter, dated March 6, 2017 (the “Engagement
Letter”), among the Borrower, Holdings, CGMI, JPMCB, WFS, Goldman Sachs, BMO and
Citizens, in respect of such Refinancing Term Loans;

 

WHEREAS, in accordance with Section 2.22(c) of the Loan Agreement, the Loan
Parties, the Agent and the Refinancing Term Lenders have agreed to amend the
Loan Agreement in connection with, and to facilitate the incurrence of, such
Refinancing Term Loans;

 

WHEREAS, immediately following the incurrence of such Refinancing Term Loans,
the Refinancing Term Lenders (together with each Existing Term Lender that shall
have agreed to remain party to the Loan Agreement pursuant to a “cashless roll”
election) shall constitute all of the Lenders and shall agree to further amend
the Loan Agreement (as in effect immediately after giving effect to the
amendments thereto contemplated by Section 3 hereof) in accordance with Section
10.09 thereof;

 

WHEREAS, reference is made to that certain Term Loan Security Agreement, dated
as of April 23, 2013, among the Borrower, the Guarantors party thereto and
Citibank, N.A., as agent (the “Existing Security Agreement”); and

 

 1 

 

 

WHEREAS, the Refinancing Term Lenders and the Loan Parties have agreed to amend
and restate the Existing Security Agreement.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

Section 1. Defined Terms; References. (a) Unless otherwise specifically defined
herein, each term used herein which is defined in the Loan Agreement has the
meaning assigned to such term in the Amended and Restated Loan Agreement (as
defined below). The rules of construction and other interpretive provisions
specified in Section 1.02 of the Amended and Restated Loan Agreement shall apply
to this Refinancing Amendment and Agreement, including terms defined in the
preamble and recitals hereto.

 

(b)          As used in this Refinancing Amendment and Agreement, the following
terms have the meanings specified below:

 

“Amended and Restated Loan Agreement” shall mean the Loan Agreement, as amended
and restated by this Refinancing Amendment and Agreement.

 

“ARCA Effective Date” shall have the meaning provided in Section 8 hereof.

 

“Existing Term Lender” shall mean a Lender with an Existing Term Loan on the
ARCA Effective Date, immediately prior to giving effect to this Refinancing
Amendment and Agreement.

 

“Existing Term Loan Prepayment Amount” shall mean, for each Existing Term
Lender, the sum of (i) the aggregate principal amount of Existing Term Loans
owing to such Existing Term Lender on the ARCA Effective Date plus (ii) all
accrued and unpaid interest on such Existing Term Lender’s Existing Term Loans
(except to the extent otherwise agreed) plus (iii) any other amounts owing to
such Existing Term Lender under the Loan Documents as of the ARCA Effective
Date, including any amounts owing pursuant to Section 2.14 of the Loan
Agreement.

 

Section 2. ARCA Effective Date Transactions.

 

(a)          With effect from and including the ARCA Effective Date, each Person
identified on the signature pages hereof as a “Refinancing Term Lender” (each, a
“Refinancing Term Lender”) shall become party to the Amended and Restated Loan
Agreement as a “Lender”, shall have a Commitment in the amount set forth on
Schedule 1 hereto (the “Commitments”) and shall have all of the rights and
obligations of a “Lender” under the Amended and Restated Loan Agreement and the
other Loan Documents.

 

(b)          On the ARCA Effective Date, each Existing Term Lender shall cease
to be a Lender party to the Loan Agreement (and, for the avoidance of doubt,
shall not be a party to the Amended and Restated Loan Agreement (except to the
extent that it shall subsequently become party thereto (i) pursuant to an
Assignment and Acceptance entered into with any Lender in accordance with the
terms of the Amended and Restated Loan Agreement or (ii) through other means
(including via a cashless roll election in accordance with procedures
established by the Agent))), and all accrued fees and other amounts (except to
the extent otherwise agreed) payable under the Loan Agreement for the account of
each Existing Term Lender shall be due and payable on such date; provided that
the provisions of Sections 2.13, 2.14, 2.15 and 10.05 of the Loan Agreement
shall continue to inure to the benefit of each Existing Term Lender after the
ARCA Effective Date.

 

 2 

 

 

(c)          On the ARCA Effective Date:

 

(i)          Each Refinancing Term Lender, severally and not jointly, shall make
a Refinancing Term Loan to the Borrower in accordance with this Section 2(c) and
Section 2.01 of the Loan Agreement by delivering to the Agent immediately
available funds in an amount equal to its Commitment;

 

(ii)         the Borrower shall prepay in full the Existing Term Loans by:

 

(A)         delivering to the Agent funds in an amount equal to the excess of
(1) the aggregate of the Existing Term Loan Prepayment Amounts for all of the
Existing Term Lenders (except to the extent otherwise agreed by any Existing
Term Lender pursuant to a “cashless roll” election) over (2) the New Lender Net
Funding Amount (as defined below) (such excess, the “Borrower’s Payment”); and

 

(B)         directing the Agent to apply the funds made available to the Agent
pursuant to Section 2(c)(i) hereof, net of fees and expenses as agreed by the
Borrower and the Agent (the “New Lender Net Funding Amount”), along with the
Borrower’s Payment, to prepay in full the Existing Term Loans; and

 

(iii)        the Agent shall apply the New Lender Net Funding Amount and the
Borrower’s Payment to pay to each Existing Term Lender an amount equal to such
Existing Term Lender’s Existing Term Loan Prepayment Amount (except as otherwise
agreed by such Existing Term Lender pursuant to a “cashless roll” election).

 

(d)          Each Refinancing Term Lender hereby agrees that the Refinancing
Term Loans made by it pursuant to this Amendment will initially bear interest
with an Interest Period beginning on the ARCA Effective Date and ending on the
last day of the one month Interest Period established March 7, 2017 in effect
for the current Term Loan outstanding immediately prior to the ARCA Effective
Date and which required notification period is waived.

 

(e)          Each Refinancing Term Loan made on the ARCA Effective Date pursuant
to Section 2(c) shall constitute a Eurodollar Loan having an initial Interest
Period ending on April 7, 2017.

 

Section 3. Amendment; Borrowings on ARCA Effective Date. (a) Each of the parties
hereto agrees that, effective on the ARCA Effective Date (it being understood
that the amendments not otherwise permitted under Section 2.22(c) of the Loan
Agreement (the “Other Amendments”) shall be deemed to be made immediately
following the consummation of the transactions set forth in Sections 2(c)(i),
2(c)(ii) and 2(c)(iii) hereof), the Loan Agreement shall be amended and restated
in the form attached as Exhibit A hereto (the “Amendment and Restatement”). Each
Refinancing Term Lender and each Existing Term Lender that shall have agreed to
remain party to the Loan Agreement pursuant to a “cashless roll” election, by
its signature hereto or to the documentation relating to such “cashless roll”
election, consents to the Amendment and Restatement, including the Other
Amendments.

 

 3 

 

 

(b)          The Refinancing Term Lenders hereby authorize and direct the Agent
to enter into the amended and restated security agreement in the form attached
as Exhibit B hereto (the “Amended and Restated Security Agreement”).

 

(c)          With effect from the effectiveness of this Refinancing Amendment
and Agreement, each Refinancing Term Loan made on the ARCA Effective Date in
accordance with Section 2(c) hereof shall constitute, for all purposes of the
Amended and Restated Loan Agreement, a Loan made pursuant to the Amended and
Restated Loan Agreement and this Refinancing Amendment and Agreement; provided
that pursuant to this Refinancing Amendment and Agreement, each such Refinancing
Term Loan shall constitute an “Initial Term Loan” for all purposes of the
Amended and Restated Loan Agreement (and a single class of Term Loans
outstanding thereunder), and all provisions of the Amended and Restated Loan
Agreement applicable to Initial Term Loans shall be applicable to such
Refinancing Term Loans.

 

(d)          The Commitments provided for hereunder shall terminate on the ARCA
Effective Date immediately upon the borrowing of the Refinancing Term Loans
pursuant to Section 2(c).

 

Section 4. Effect of Amendment; Reaffirmation; Etc. (a) Except as expressly set
forth herein or in the Amended and Restated Loan Agreement or the Amended and
Restated Security Agreement, this Refinancing Amendment and Agreement shall not
by implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Agent under the Loan
Agreement or under any other Loan Document and shall not alter, modify, amend or
in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Loan Agreement or any other provision of the Loan
Agreement or of any other Loan Document, all of which are ratified and affirmed
in all respects and shall continue in full force and effect. Without limiting
the foregoing, (i) each Loan Party acknowledges and agrees that (A) each Loan
Document to which it is a party is hereby confirmed and ratified and shall
remain in full force and effect according to its respective terms (in the case
of the Loan Agreement, as amended hereby) and (B) the Security Documents do, and
all of the Collateral does, and in each case shall continue to, secure the
payment of all Secured Obligations (including, for the avoidance of doubt, the
Refinancing Term Loans made on the ARCA Effective Date) on the terms and
conditions set forth in the Security Documents, and hereby ratifies the security
interests granted by it pursuant to the Security Documents and (ii) each
Guarantor hereby confirms and ratifies its continuing unconditional obligations
as Guarantor in accordance with Article 9 of the Loan Agreement with respect to
all of the Secured Obligations of each other Secured Obligor (including, for the
avoidance of doubt, the Refinancing Term Loans made on the ARCA Effective Date).

 

(b)          This Refinancing Amendment and Agreement constitutes a “Refinancing
Term Loan Amendment” (as defined in the Loan Agreement) and a Loan Document.

 

 4 

 

 

(c)           By executing this Refinancing Amendment and Agreement, the
Borrower and Agent hereby consent to any assignment of Refinancing Term Loans by
the Refinancing Term Lender to one or more Eligible Assignees in connection with
the primary syndication of the Refinancing Term Loans.

 

Section 5. Representations of Loan Parties. Each of the Loan Parties hereby
represents and warrants that, immediately prior to and immediately after giving
effect to the transactions contemplated by this Refinancing Amendment and
Agreement, including the borrowing of Refinancing Term Loans provided for
herein:

 

(a)          all representations and warranties set forth in Section 3 of the
Amended and Restated Loan Agreement and in each other Loan Document shall be
true and correct in all material respects on and as of the ARCA Effective Date
with the same effect as if made on and as of such date (unless such
representation or warranty is made only as of a specific date, in which event
such representation or warranty shall be true and correct in all material
respects as of such specific date);

 

(b)          no Default or Event of Default shall exist or would result from the
transactions contemplated by this Refinancing Amendment and Agreement, including
the borrowing of Refinancing Term Loans; and

 

(c)          immediately after the consummation of the transactions contemplated
by this Refinancing Amendment and Agreement to occur on the ARCA Effective Date,
each Loan Party will be Solvent.

 

Section 6. Governing Law. THIS REFINANCING AMENDMENT AND AGREEMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

Section 7. Counterparts. This Refinancing Amendment and Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original but all of which when
taken together shall constitute a single contract. Delivery of an executed
signature page to this Refinancing Amendment and Agreement by facsimile or
electronic transmission shall be as effective as delivery of a manually signed
counterpart of this Refinancing Amendment and Agreement.

 

Section 8. Effectiveness. This Refinancing Amendment and Agreement, and the
obligation of each Refinancing Term Lender to make the Refinancing Term Loan to
be made by it pursuant to Section 2(c)(i) of this Refinancing Amendment and
Agreement, shall become effective on the date (the “ARCA Effective Date”) when
each of the conditions set forth in Section 4.01 of the Amended and Restated
Loan Agreement shall have been satisfied.

 

[SIGNATURE PAGES FOLLOW]

 

 5 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Refinancing Amendment
and Agreement to be duly executed by their respective authorized officers as of
the day and year first above written.

 

  BORROWER:       TOWER AUTOMOTIVE HOLDINGS USA, LLC       By: /s/Dennis Pike  
  Name: Dennis Pike     Title: Treasurer

 

  GUARANTORS:       TOWER INTERNATIONAL, INC. (formerly known as Tower
Automotive, LLC)         By: /s/Dennis Pike     Name: Dennis Pike     Title:
Treasurer

 

  TOWER AUTOMOTIVE HOLDINGS I, LLC         By: /s/Dennis Pike     Name: Dennis
Pike     Title: Treasurer

 

  TOWER AUTOMOTIVE HOLDINGS II(a), LLC         By: /s/Dennis Pike     Name:
Dennis Pike     Title: Treasurer       TOWER AUTOMOTIVE OPERATIONS USA I, LLC  
      By: /s/Dennis Pike     Name: Dennis Pike     Title: Treasurer

 

[Signature Page to Third Refinancing Term Loan Amendment and Amendment and
Restatement Agreement]

 

 

 

 

  TA HOLDINGS FINANCE, INC.         By: /s/Dennis Pike     Name: Dennis Pike    
Title: Treasurer

 

[Signature Page to Third Refinancing Term Loan Amendment and Amendment and
Restatement Agreement]

 

 

 

 

  citibank, n.a., as Agent and Refinancing Term Lender       By /s/ Matthew S.
Burke     Name: Matthew S. Burke     Title:  Managing Director

 

[Signature Page to Third Refinancing Term Loan Amendment and Amendment and
Restatement Agreement]

 

 

 

 

Schedule 1

 

Commitments

 

Lender  Commitment        Citibank, N.A.  $361,500,000         Aggregate
Commitments:  $361,500,000 

 

 

 

 

Exhibit A

 

[Amendments to Loan Agreement attached]

 

 

 